

115 HR 523 IH: Debt Transparency and Accountability Act
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 523IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Marchant introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide further means of accountability of the United States debt and promote fiscal
			 responsibility.
	
 1.Short titleThis Act may be cited as the Debt Transparency and Accountability Act. 2.Secretary of the Treasury report to Congress before reaching debt limit (a)In generalSubchapter II of chapter 31 of title 31, United States Code, is amended by adding at the end the following:
				
					3131.Report before reaching debt limit
 (a)In generalNot more than sixty days and not less than twenty-one days prior to any date on which the Secretary of the Treasury anticipates the public debt will reach the limit specified under section 3101, as modified by section 3101A, the Secretary shall appear before the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, to submit the information described under subsection (b).
 (b)Information required To be presentedIn an appearance described under subsection (a), the Secretary shall submit the following: (1)Debt ReportA report on the state of the public debt, including—
 (A)the historical levels of the debt, current amount and composition of the debt, and future projections of the debt;
 (B)the drivers and composition of future debt; and (C)how, if the debt limit is raised, the United States will meet debt obligations, including principal and interest.
 (2)Statement of intentA detailed explanation of— (A)proposals of the President to reduce the public debt in the short term (the current and following three fiscal years), medium term (approximately five to nine fiscal years), and long term (approximately ten to twenty-five fiscal years), and proposals of the President to adjust the debt-to-gross domestic product ratio;
 (B)the impact an increased debt limit will have on future Government spending, debt service, and the position of the United States dollar as the international reserve currency;
 (C)projections of fiscal health and sustainability of major direct-spending entitlement programs (including Social Security, Medicare, and Medicaid); and
 (D)any extraordinary measures the Secretary intends to take to fund Federal Government obligations if the debt limit is not raised, a projection of how long such extraordinary measures will fund the Federal Government, and a projection of the administrative cost of taking such extraordinary measures.
								(3)Progress report
 (A)In generalA detailed report on the progress of implementing all proposals of the President described under subparagraph (A) of paragraph (2).
 (B)ExceptionThe report described under this paragraph shall only be submitted if a Secretary has already appeared at least once pursuant to this section during any term of office for a particular President.
 (c)Public access to informationThe Secretary of the Treasury shall place on the homepage of the Department of the Treasury a link to a webpage that shall serve as a repository of information made available to the public for at least 6 months following the date of release of the relevant information, including:
 (1)The debt report submitted under subsection (b)(1). (2)The detailed explanation submitted under subsection (b)(2).
 (3)The progress report submitted under subsection (b)(3). (d)Extraordinary measures definedFor purposes of this section, the term extraordinary measures means each of the following:
 (1)Directing or approving the issuance of debt by the Federal Financing Bank for the purpose of entering into an exchange transaction for debt that is subject to the limit under this section.
 (2)Suspending investments in the Government Securities Investment Fund of the Thrift Savings Fund. (3)Suspending investments in the stabilization fund established under section 5302.
 (4)Suspending new investments in the Civil Service Retirement and Disability Fund or the Postal Service Retiree Health Benefits Fund.
 (5)Selling or redeeming securities, obligations, or other invested assets of the Civil Service Retirement and Disability Fund or the Postal Service Retiree Health Benefits Fund before maturity.
 (6)Suspending sales of State and Local Government Series Treasury securities. (7)Such other measures as the Secretary determines appropriate..
 (b)Clerical amendmentThe table of analysis for chapter 31 of title 31, United States Code, is amended by inserting after the item relating to section 3130 the following:
				
					
						3131. Report before reaching debt limit..
 3.Access to certain Treasury Department dataNot later than thirty days after receipt of a written request from the Chairman of the Committee on Finance of the Senate or of the Committee on Ways and Means of the House of Representatives, but no more than four times per fiscal year for each, the Secretary of the Treasury shall provide to the requesting Chairman financial and economic data relevant to determining the amount of the public debt of the United States, including—
 (1)cash flow and debt transaction information used in preparing the Daily Treasury Statement, including current balances, receipts, and payments;
 (2)operating cash balance projections; and (3)relevant information regarding any extraordinary measures (as defined under section 3131(d) of title 31, United States Code) taken to prevent the public debt from exceeding the limitation imposed by section 3101 of title 31, United States Code, as modified by section 3101A of such title.
			